       Case 4:82-cv-00866-DPM Document 5696 Filed 09/14/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

 LITTLE ROCK SCHOOL DISTRICT,                                     PLAINTIFFS
 et al.

 v.                         No. 4:82-cv-866-DPM

 NORTH LITTLE ROCK SCHOOL DISTRICT,                             DEFENDANTS
 et al.

 LORENE JOSHUA, et al.                                         INTERVENORS

                       PRE-TRIAL DISCLOSURE SHEET

      Jacksonville/North Pulaski School District (“JNPSD”), through its attorneys

Scott P. Richardson, states as follows for its Pre-Trial Disclosure Sheet:

1.    The identity of the party submitting information

      Scott P. Richardson, attorney for the Defendant Jacksonville North Pulaski

School District.

2.    The names, addresses and telephone numbers of all counsel for the
      Defendant

      Scott P. Richardson
      McDaniel, Wolff, & Benca, PLLC
      1307 West 4th Street
      Little Rock, AR 72201
      (501) 954-8000

3.    A brief summary of claims and relief sought

      JNPSD seeks a declaration of unitary status and release from Court

supervision in the areas of staffing, academics, discipline, and monitoring. JNPSD

has brought its motion under Federal Rule of Civil Procedure 60 because under

60(b)(5) “the judgment has been satisfied, released, or discharged” and “applying it



                                           1
       Case 4:82-cv-00866-DPM Document 5696 Filed 09/14/20 Page 2 of 8




prospectively is no longer equitable” and under 60(b)(6) many other reasons justify

relief from Plan 2000. JNPSD contends that it has complied with the requirements

of Plan 2000 and the Fourteenth Amendment of the United States Constitution in

these areas of and should be released from Court supervision. Alternatively, JNPSD

seeks a declaration of partial unitary status and release from Court supervision for

any and all areas for which the Court may find that it has not complied with Plan

2000 and a statement of what actions JNPSD must take in order to be declared fully

unitary in this area.

      JNPSD also seeks a declaration from the Court that it’s facilities plan is

consistent with the Fourteenth Amendment and Plan 2000 and that, if followed, will

produce a school district that is unitary in the area of facilities.

4.    Prospects for settlement:

      The parties have discussed settlement. It appears unlikely at this time.

5.    The basis for jurisdiction or objections to jurisdiction:

      The Court has federal question jurisdiction under 28 U.S.C. 1331 for the

federal issues. Jurisdiction over JNPSD for anything not covered by Plan 2000 and

that has been previously declared unitary and released from Court supervision is

barred by sovereign immunity and Arkansas Code Annotated § 21-9-301 except to the

extent allowed by 42 U.S.C. § 1983. Court authority over areas that have been

declared unitary and released from Court supervision is barred by res judicata, issue

preclusion, claim preclusion, and the law of the case. The Court lacks jurisdiction




                                            2
       Case 4:82-cv-00866-DPM Document 5696 Filed 09/14/20 Page 3 of 8




over areas and remedies that are not the subject of a prior finding of a constitutional

violation.

6.    A list of pending motions:

      JNPSD has filed a Motion in Limine. No other motions are pending for pre-

trial disposition. JNPSD has filed a Motion for Unitary Status to be resolved at trial.

7.    A concise summary of facts:

      JNPSD was created by Order of the Arkansas State Board of Education in

November 2014. The new District developed under the administration of the PCSSD

for the following year and a half. It began independent operation on July 1, 2016.

      Since that time, JNPSD has operated in compliance with Plan 2000 as

explained in its Motion for Unitary Status and Brief in Support. Staffing: On

September 25, 2018, the Court held that JNPSD was unitary in staffing, but saved

one area for continued court supervision: recruitment. Since then, JNPSD has

continued its efforts to extend incentives to teachers (with a focus on African-

American teachers) to obtain certification in early childhood, primary, and secondary

core areas. JNPSD has its “Grow Your Own” initiative for participation by classified

personnel (i.e. non-licensed staff), its tuition reimbursement program for licensed

educators, its teacher cadet program for encouraging students to become certified

educators. Participation by African-American educators and potential educators has

increased as has JNPSD’s percentage of African-American educators in general.

Academics: When it began independent operations, JNPSD took on a student body

with significant struggles in academic performance and student discipline. In




                                          3
       Case 4:82-cv-00866-DPM Document 5696 Filed 09/14/20 Page 4 of 8




response, JNPSD has made significant efforts to improve student performance. In

addition to its regular curriculum that is open and addresses the needs of all students

JNPSD has adopted a number of programs to supplement its educational services

and improve educational performance with a focus on African-American student

performance. JNPSD has utilized Response to Intervention (“RTI”) to identify and

target the individual needs of students who struggle to learn. Professional Learning

Communities (“PLC”) in which teachers, administrators, and other school level

educators collaborate on issues facing their schools from strategic planning to

individual student needs with the goal of raising student achievement. Titan Time is

a program JNPSD created to allow targeted interventions for students struggling to

maintain grade level performance. NWEA Map testing enhanced the Districts ability

to assess individual student learning. The Court heard much about AVID during the

PCSSD trial, JNPSD has adopted AVID as well at the elementary and secondary

levels. JNPSD has also joined the Ford Next Generation Learning (“Ford NGL”)

initiative to provide enhanced educational opportunities and college and career

readiness focused education.    With regard to Donaldson Scholars, when JNPSD

became independent Donaldson was in its third year of operation. JNPSD contributed

a proportionate share of cost to the program and supported the recruitment to the

program.

      Discipline: JNPSD’s system of student discipline (rules, infractions, and

responses) was largely carried over from PCSSD. The District has devoted

substantial attention to Plan 2000’s requirements including adopting monitoring




                                          4
       Case 4:82-cv-00866-DPM Document 5696 Filed 09/14/20 Page 5 of 8




initiatives that help ensure that student discipline in JNPSD is equitably

maintained. Monitoring is a consistent part of all of the above processes (as

appropriate for a district the size of JNPSD). While JNPSD has not produced an

overall comprehensive monitoring report like PCSSD, its educators use the strategic

planning process and other processes (many described by Ms. Powell) to evaluate and

adapt its educational system to the needs of its scholars.

8.    All proposed stipulations:

      JNPSD proposes that the parties stipulate to the authenticity of the exhibits

listed herein and the admissibility of all public and court records identified below.

9.    Issues of fact expected to be contested:

        JNPSD anticipates that all issues of fact will be contested.

10.   Issues of law expected to be contested:

      Whether JNPSD has complied with the Fourteenth Amendment and section L

of Plan 2000 with regard to staffing the District.

      Whether changed circumstances warrant full release of JNPSD from Plan 2000

and court supervision.

      Whether the Court can continue to enforce Plan 2000 when its remedies cannot

be shown to relate to a prior finding of a constitutional violation or that are not shown

to relate to an identifiable vestige of prior segregation in PCSSD.

11.   A list and brief description of all exhibits, documents, charts, graphs,
      models, schematic diagrams, summaries, and similar objects which
      may be used in opening statement, closing argument, or any part of
      the trial, other than solely for impeachment purposes, whether or not
      they will be offered in evidence.          Separately designate those




                                           5
      Case 4:82-cv-00866-DPM Document 5696 Filed 09/14/20 Page 6 of 8




      documents and exhibits that the Defendants expect to offer and those
      that the party may offer.

      Defendant expects to offer the exhibits in the list attached as Exhibit A.

      Defendant may also offer the following:

      A.    Any additional items provided to or by any Party in discovery,

      B.    Any and all exhibits listed by the parties in this case.

      C.    Any and all documents and exhibits entered in the record in this case or
            the Zinnamon case.

12.   The names, addresses, and telephone numbers of witnesses for the
      Defendant, separately identifying witnesses whom the Defendant
      expects to present and those whom the Defendant may call.
      Designation of witnesses whose testimony is expected to be presented
      via deposition and, if not taken stenographically, a transcript of the
      pertinent portion of the deposition testimony.

            Defendant expects to call the following witnesses:

            Dr. Brian Duffie
            JNPSD Superintendent

            Dr. Tiffany Bone
            JNPSD Assistant Superintendent

            Mr. Greg Hodges
            JNPSD Assistant Superintendent

            Mrs. Tammy Knowlton
            JNPSD Director of Human Resources

            Mr. Jacob Smith
            JNPSD Dir. of Federal Programs and Student Services

            Mrs. LaGail Biggs
            JNPSD High School Principal

            Mrs. Janetta Castleman
            JNPSD Middle School Principal

            Mrs. Janice Walker


                                          6
      Case 4:82-cv-00866-DPM Document 5696 Filed 09/14/20 Page 7 of 8




            Lester Elementary School Principal

            Mrs. Shana Loring
            Taylor Elementary School Principal

            Mrs. Tracy Garrison
            Arch Ford Educational Service Coop
            101 Bulldog Dr.
            Plumerville, AR 72127
            501-354-2269

            Ms. Margie Powell
            Court’s Expert

            Ms. Tiffany Ellis
            Intervenor

            Ms. Linda Morgan
            Intervenor

      Defendants may call any witness identified in discovery and any witness
      identified by Intervenors.

13.   The current status of discovery, a precise statement of the remaining
      discovery, and an estimate of the time required to complete discovery.

      The discovery cutoff has passed.

14.   An estimate of the length of trial and suggestions for expediting
      disposition of the action.

      JNPSD anticipates that trial could be completed in two weeks.

                                         Respectfully Submitted,


                                By:      Scott P. Richardson (2001208)
                                         McDaniel, Wolff, & Benca PLLC
                                         1307 West 4th St.
                                         Little Rock, AR 72201
                                         501.954.8000
                                         866.419.1601 fax
                                         scott@mwbfirm.com




                                           7
Case 4:82-cv-00866-DPM Document 5696 Filed 09/14/20 Page 8 of 8




                            Attorney for Jacksonville/North Pulaski
                            School District




                              8
